DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicants respectfully argues the following:
Bankstahl fails to teach or suggest at least one centering element centering the connecting portion with the fastening portion;
Bankstahl fails to teach or suggest a spacer sleeve positioned around the fastener shaft and is passed through an opening in the fastening portion as claimed.
The examiner respectfully argues the following:
Bankstahl teaches inter alia, a fan impeller (fan assembly 42; [0027]) having a fastening portion (flex plate 44) corresponding to the connecting portion (as shown in fig. 2 and fig. 4) and, the fastening portion (44) is centered on the connecting portion (where shaft 60 is press fit to hub 58; [0028]; as shown in fig. 2 and fig. 4), by at least one centering element relative to the rotor and is fixed to the rotor by at least one fastening element (fan blade screw 46; [0027]). In fig. 4, it can be seen that hub 58 is fastened to flex plate 44, via fasteners through hub apertures 82 and plate apertures 84. These apertures serve to properly align and center the hub 58 with the flex plate 44, with hub screw 86 (fig. 4-5; [0030]) serving to secure the hub 58 with the flex plate 44. If the hub is not properly aligned and centered with the flex plate 44, then hub screws 86 can not pass through hub apertures 82 and plate apertures 84 to secure the hub 58 with the flex plate 44 as illustrated in fig. 4-5.  It is in this way that Bankstahl dislcoses at least one centering element centering the connecting portion with the fastening portion.
The examiner respectfully agrees with the applicant in that Bankstahl further discloses a spacer sleeve (fig. 12; 93) positioned around the fastener shaft (threaded portion of screw 46) and is (threaded portion of screw 46) passed through an opening in the fastening portion (44) as claimed. (Note how fig. 12 shows 46 passing through an opening of 44). However, spacer sleeve (fig. 12; 93) only passes through the blade segment 78.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bankstahl (U.S. 20030095867).
In re claim 1, Bankstahl teaches a fan comprising: 
the rotor (fig. 2; rotor assembly 36; [0027]) is rotatable about an axis of rotation and has a connecting portion (where shaft 60 is press fit to hub 58; [0028]), 
the fan impeller (fan assembly 42; [0027]) has a fastening portion (flex plate 44) corresponding to the connecting portion (as shown in fig. 2 and fig. 4) and, 
the fastening portion is centered on the connecting portion (as shown in fig. 2 and fig. 4), by at least one centering element relative to the rotor and is fixed to the rotor by at least one fastening element (fan blade screw 46; [0027]), 
the fastening element (46, 86) is 
a screw with a screw head (as shown in fig. 4 and fig. 12), 
a threaded portion (as shown in fig. 12), and 
a shaft (as shown in fig. 12), 
the shaft is arranged between the threaded portion and the screw head (as shown in fig. 12), 
a spacer sleeve (fig. 12; metal sleeve 93; [0033]) is arranged around the shaft, 
an outer diameter of the spacer sleeve is smaller than an outer diameter of the screw head (as shown in fig. 12); and 
thickness of the spacer sleeve is smaller, by a predetermined amount, than a thickness of the fastening portion (as shown in fig. 12; note sidewall thickness of 93 appears to be less than that of flex plate 44), 
a thread (as shown in fig. 12), 
corresponding to the fastening element (as shown in fig. 12) or an opening corresponding to the fastening element is, respectively, formed in the connecting portion (“hub 58 and plate 44 may have tapped apertures to permit fastening of the components to each other and the fan blade segments 78”; [0030]; fig. 4), and 
a through opening (as shown in fig. 12; note the through hole formed for 46, such that it passes through 44), corresponding to the spacer sleeve is, respectively, formed in the fastening portion, and 
the fastening portion is also made of a deformable material (inherent, “hub 58 and plate 44 may have tapped apertures to permit fastening of the components to each other and the fan blade segments 78”; [0030]; fig. 4; Note: tapped threads are typically cut, which results in/requires some sort of material deformation), so that 
when the screw is screwed into the thread, 
a predetermined preload force of the screw is supported via the spacer sleeve against the connecting portion (“…screw 46 crushes the annular crush zones 95, metal sleeves limit the crushing of crush zones 95…”; [0041]; fig. 12; note: the crushing of the crush zones strongly imply a certain amount of pre-load, which results in the crush zones being crushed), and 
the fastening portion (44) is clamped to the connecting portion in an area adjoining the through opening where the screw head rests against the fastening portion (as shown in fig. 5).

However, Bankstahl further teaches 
the spacer sleeve is guided into an 17Attorney Docket No. 4191-000240-USopening in the blade segments (78, as shown in fig. 12; [0030])
Bankstahl lacks
the spacer sleeve being guided into the through 17Attorney Docket No. 4191-000240-USopening (spacer sleeve 93 stops in 78, as shown in fig. 12, and does not pass through 44). 
However, it would have been an obvious matter of design choice to extend the length of the spacer sleeve 93 (along with an extension in the bore hole for 93), such that the spacer sleeve 93 passes through 44, since such a modification would have involved a mere change in the size of a component (in this case, the extension of 93 and accompanying through hole).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

In re claim 2, Bankstahl teaches the fan as set forth in Claim 1, and further teaches wherein the thickness of the spacer sleeve (93) and the thickness of the fastening portion (44, as shown in fig. 12), and/or the outer diameter of the spacer sleeve, an inner diameter of the corresponding through opening, and an outer diameter of the screw head are coordinated with one another in such a way that, when the screw is screwed into the thread, the fastening portion is pressed in a predetermined manner against the connecting portion with the predetermined preload force (as indicated in fig. 4 and fig. 12).
In re claim 3, Bankstahl teaches the fan as set forth in Claim 1, and further teaches wherein the fastening portion and/or the fan impeller are made of a plastic (“…the fan blade segments 78 can be constructed of plastic materials…”; [0031]).
In re claim 4, Bankstahl teaches the fan as set forth in Claim 1, and further theaches wherein the spacer sleeve is rotatable relative to the screw (as indicated in fig. 12; note: the small gap between 93 and the threaded region on 46) and/or held by the screw on the shaft.
In re claim 5, Bankstahl teaches the fan as set forth in Claim 1, and further teaches wherein the spacer sleeve (93) is made of a deformable material (fig. 12; crush zones 95 extend upwardly from 93 and is deformable; [0033]), so that when the screw is screwed into the thread, the outer diameter of the spacer sleeve is increased with the predetermined preload force and deformed as it presses against the fastening portion (inherent).

In re claim 7, Bankstahl teaches the fan as set forth in Claim 1, and further teaches wherein a plurality of fastening elements (note the plurality of fasteners as shown in fig. 4-5) and/or a plurality of centering elements are distributed in the circumferential direction around the axis of rotation (as shown in fig. 4-5).
In re claim 8, Bankstahl teaches the fan as set forth in Claim 1, and further teaches 
wherein the centering element is a centering projection that is arranged or formed on the fastening portion and extends through a corresponding centering opening formed by the connecting portion (as shown in fig. 4; note bolt/screw holes in 58, and corresponding holes in 44, as shown in fig. 4), or 
wherein the centering element is a centering projection that is arranged or formed on the connecting portion and extends through a centering opening formed by the corresponding fastening portion (as shown in fig. 4; note bolt/screw holes in 58, and corresponding holes in 44, as shown in fig. 4).
In re claim 9, Bankstahl teaches the fan as set forth in Claim 1, and further teaches wherein a plurality of centering elements (as shown in fig. 4), each embodied as a centering projection, taper conically (“hub 58 and plate 44 may have tapped apertures to permit fastening of the components to each other and the fan blade segments 78”; [0030]; note: it is common for tapped holes to have a slight taper) and/or are star-shaped in a cross section to their longitudinal axis. 
In re claim 10, Bankstahl teaches the fan as set forth in Claim 1, but fails to teach wherein a plurality of centering elements are distributed asymmetrically around the axis of rotation in the circumferential direction, so that the fastening portion and the connecting portion are arranged in a predetermined orientation that is encoded by the asymmetrical distribution.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to asymmetrically distribute a plurality of centering elements around the axis of rotation in the circumferential direction, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
In re claim 11, Bankstahl teaches the fan as set forth in Claim 1, but fails to teach wherein the respective through opening and/or the spacer sleeve has a lead-in slope.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a slope on the spacer sleeve, so that it is easy to position within the hole, as is common in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bankstahl (U.S. 20030095867) in view of Morison (U.S. 3461807).
In re claim 6, Bankstahl teaches the fan as set forth in Claim 1, but fails to teach wherein the spacer sleeve has a knurling on an outer surface pointing in the radial direction toward the fastening portion.
Morrison teaches an analogous sleeve having a knurling (51, 60; [Col. 3, ln 55-66])
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Bankstahl to incorporate knurling the sleeve, as clearly suggested and taught by Morrison, in order to provide for a better gripping surface on the sleeve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747